DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Futec, (From IDS: JP 6389977) which teaches lighting for defect inspection of sheet-shaped objects, used for defect inspection of sheet-shaped objects, and comprising an elongated light application unit configured to apply illumination light to a sheet-shaped object and orthogonal to a first direction on a surface of the sheet-shaped object, the first direction being a direction in which the sheet-shaped object moves relative to the lighting; a first light shielding unit that is located on a light path from the light application unit to the sheet-shaped object having light shielding sections and opening sections alternately arranged in a direction parallel to the second direction; and a second light shielding unit that is located between the first light shielding unit and the sheet-shaped object, on the light path from the light application unit to the sheet-shaped object; and Shibuya et al., (US 2008/0075352) which teaches an image processing unit configured to detect a defect occurring in the sheet-shaped object based on imaging data obtained by the imaging unit. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 including lighting for defect inspection of sheet-shaped objects, the lighting being to be used for defect inspection of sheet-shaped objects, the lighting comprising: and the light shielding sections of the first light shielding unit and/or the light shielding sections of the second light shielding unit include, on sides facing the light application unit, light reflection members that protrude toward the light application unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/            Primary Examiner, Art Unit 2485